Citation Nr: 1037912	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to an initial compensable disability rating for 
the period prior to December 13, 2007, and a disability rating in 
excess of 10 percent for the period beginning December 13, 2007, 
for a low back disability with hip strain.

6.  Entitlement to an initial compensable disability rating for 
allergic rhinitis.

7.  Entitlement to an initial compensable disability rating for a 
bilateral knee disability.

8.  Entitlement to an initial compensable disability rating for 
the period prior to December 13, 2007, and in excess of 10 
percent for the period beginning December 13, 2007, for 
gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial disability rating in excess of 10 
percent for a right foot scar.

10.  Entitlement to an initial disability rating in excess of 10 
percent for the period prior to December 13, 2007, and in excess 
of 30 percent for the period beginning December 13, 2007, for 
migraine cephalgia.

11.  Entitlement to an initial disability rating in excess of 10 
percent for the period prior to May 9, 2007, and in excess of 30 
percent beginning September 1, 2007, for polycystic ovarian cysts 
and uterine fibroids, status post total abdominal hysterectomy 
with bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from November 1998 to March 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to increased disability ratings for a 
bilateral knee disability, GERD, and migraine cephalgia are 
addressed in the REMAND following the order section of this 
decision.


FINDINGS OF FACT

1.  Bilateral CTS is etiologically related to the Veteran's 
active service.

2.  Neither a right arm disability, a right shoulder disability, 
nor a bilateral leg disability has been present during the 
pendency of this claim.

3.  Prior to March 16, 2006, the Veteran's low back strain was 
manifested by pain on motion.

4.  For the period beginning March 16, 2006, the Veteran's low 
back strain is manifested by flexion to 20 degrees during painful 
flare-ups.

5.  Prior to May 9, 2007, the Veteran's polycystic ovarian cysts 
and uterine fibroids were manifest by symptoms not controlled by 
continuous treatment.

6.  On May 9, 2007, the Veteran had a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy due, in part, 
to symptomatic uterine fibroids and ovarian cysts.

7.  The Veteran has a residual surgical scar on her right foot 
that is tender to palpation.

8.  The Veteran has a residual surgical scar on her lower abdomen 
that is tender to palpation.

9.  The Veteran does not have allergic rhinitis productive of 
nasal polyps or 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Bilateral CTS was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Neither a right arm disability, a right shoulder disability, 
nor a bilateral leg disability were incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  The criteria for a disability rating of 10 percent, but not 
higher, for the period prior to March 16, 2006, for low back 
strain with hip strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2009).

4.  The criteria for a disability rating of 40 percent, but not 
higher, for the period beginning March 16, 2006, for low back 
strain with hip strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2009).   

5.  The criteria for a disability rating of 30 percent, but not 
higher, for the period prior to May 9, 2007, for polycystic 
ovarian cysts and uterine fibroids have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Codes 
7513, 7515 (2009).

6.  The criteria for a disability rating of 50 percent for the 
period beginning September 1, 2007, for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, 
Diagnostic Code 7516 (2009). 

7.  The criteria for a disability rating in excess of 10 percent 
for a residual right foot surgical scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2008).

8.  The criteria for a disability rating of 10 percent, but not 
higher, for a residual abdominal surgical scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2008).

9.  The criteria for an initial compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed letters in August 
2005 and July 2006 advising her of what the evidence must show 
and of the respective duties of VA and the claimant in obtaining 
evidence.  In March 2006, the Veteran was mailed a letter 
providing her with appropriate notice with respect to the 
disability-rating and effective-date elements of her claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claims.  Her service treatment 
records (STRs) are on file and VA Medical Center treatment 
records have been obtained.  Private medical records are on file.  
The Veteran has been afforded the appropriate and adequate VA 
examinations.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted but is 
not, in fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

General Disability Rating Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Criteria for Disabilities of the Spine

Disabilities of the spine are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  
Intervertebral disc syndrome will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees, 
but not greater than 85 degrees; or the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or if there is a vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is to 
240 degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Rating Criteria for Gynecological Disabilities 

Prior to her total abdominal hysterectomy with bilateral 
salpingo-oophorectomy in May 2007, the Veteran's polycystic 
ovarian cysts and uterine fibroids were rated under 38 C.F.R. 
§ 4.116, Diagnostic Codes 7613, for disease, injury, or adhesions 
of the uterus; and 7615, for disease, injury or adhesions of the 
ovaries;.  Both of these codes have the same rating criteria.  
Under these codes a 10 percent rating is warranted for symptoms 
that require continuous treatment for control.  A 30 percent 
rating is warranted for symptoms not controlled by continuous 
treatment.  

Following the Veteran's total abdominal hysterectomy with 
bilateral salpingo-oophorectomy, she was rated under 38 C.F.R. 
§ 4.116, Diagnostic Code 7619.  This code is used when one or 
both of the ovaries are removed.  Under this code a 100 percent 
rating is warranted for 3 months following removal with a 30 
percent rating thereafter when there has been complete removal of 
both ovaries.  

Also relevant for rating total abdominal hysterectomies with 
salpingo-oophorectomies is 38 C.F.R. § 4.116, Diagnostic Code 
7617, which applies when there has been complete removal of the 
uterus and both ovaries.  Under this code a 100 percent rating is 
warranted for 3 months following removal with a 50 percent rating 
assigned thereafter.  



Rating Criteria for Scars 

The Board notes that in October 2008, the criteria for rating 
disabilities of the skin were amended.  However, such changes 
only apply for claims filed on or after that date and thus they 
do not impact the present claim.  Moreover, the Veteran has not 
specifically requested consideration under the new criteria.  
Thus, all Diagnostic Codes discussed herein are the version in 
effect prior to October 23, 2008.

Scars that are superficial and painful upon examination are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this code a 
10 percent disability rating is warranted for a superficial scar 
that is painful upon examination.  38 C.F.R. § 4.118 (2008).

Rating Criteria for Allergic Rhinitis 

The Veteran's allergic rhinitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Under this code a 10 percent rating is 
warranted for allergic rhinitis without polyps, but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A maximum rating of 30 percent 
is warranted for allergic rhinitis with polyps.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
   
Service Connection for Bilateral CTS

A review of the Veteran's STRs shows treatment for bilateral CTS 
since at least May 2001.  At that time, it was reported that her 
CTS was not improving.  At the time of the Veteran's separation 
examination in January 2005, she reported continued symptoms of 
bilateral wrist pain, and bilateral CTS was noted on the 
separation examination report under the Veteran's summary of 
defects.  

The Veteran filed her claim of entitlement to service connection 
in May 2005, well within one year of her March 2005 separation 
from active service.  In July 2005, she was provided a VA general 
medical examination.  The VA examiner reported completing a 
review of the Veteran's claims file at the time of the 
examination.  At the examination, the Veteran reported that she 
continued to experience wrist pain, the right worse than the 
left.  The examiner diagnosed the Veteran with bilateral CTS by 
history and from a review of the claims file.

In sum, the Veteran was diagnosed with bilateral CTS while in 
active service and she continued to experience symptoms which she 
reported at both her January 2005 separation examination and her 
VA general medical examination in July 2005.  She is competent to 
report observable symptoms such as hand pain.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, her reports of hand 
symptoms are deemed credible and are sufficient to establish 
current disability here, in conjunction with the examination 
finding noted above.  

Therefore, the Board finds that the preponderance of the evidence 
favors the claim.  Accordingly, entitlement to service connection 
for bilateral CTS is warranted.

Service Connection for Right Shoulder and Arm and Bilateral Leg 
Disabilities

A review of the Veteran's STRs is negative for complaints of or 
treatment for right shoulder, right arm, or bilateral leg 
disabilities during active service.  At the time of her 
separation examination in January 2005, the Veteran reported 
experiencing intermittent pain in her right shoulder and swelling 
in her lower legs.  There were no diagnoses made at that time for 
either complaint.  Additionally, both the Veteran's upper and 
lower extremities were noted to be clinically normal upon 
physical examination at the time of her separation examination.

As noted above, the Veteran was afforded a VA general medical 
examination in July 2005.  At that time, the Veteran reported 
that at times her right CTS was so bad that pain would sometimes 
radiate up into her right arm and shoulder.  The Veteran also 
reported that at times her knees would swell.  The examiner did 
not diagnose the Veteran with either a right arm disability, a 
right shoulder disability, or a bilateral leg disability (as 
distinguished from bilateral knee disability, which is already 
service-connected) at the time of the Veteran's VA general 
medical examination.

A review of the post-service medical evidence is also negative 
for treatment for or diagnosis of right arm, right shoulder, or 
bilateral leg disabilities, other than those symptoms already 
contemplated by the Veteran's service-connected disabilities.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that in order for a disability to be service connected, 
it must be present at the time a claim for VA disability 
compensation is filed or during the pendency of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted 
above, the Veteran has not been diagnosed with right shoulder, 
right arm, or bilateral leg disabilities.  

Additionally, the Board notes that the Veteran is currently 
service-connected for right ankle arthritis, bilateral knee 
impairment, bilateral hallux valgas and bunion deformities, and 
now CTS.  The Veteran's claimed symptoms at her July 2005 VA 
examination are compensated for by the rating criteria for these 
several orthopedic and neurological disabilities.  Additional 
compensation for symptoms already contemplated by the above noted 
service-connected disabilities would be in violation of 38 C.F.R. 
§ 4.14.

Accordingly, the preponderance of the evidence is against the 
claim and service connection is not warranted for right arm, 
right shoulder, or bilateral leg disabilities.

Evaluation of Low Back Strain with Hip Strain

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA general medical examination in July 
2005.  At that time, she reported that she experienced low back 
pain that was associated with hip pain.  She further reported 
that the pain would come and go and that stretching exercises and 
heat helped to relieve her symptoms.  Upon physical examination, 
the Veteran's spine appeared linear.  She had full range of 
motion of the spine and was able to walk on her toes and heels 
without difficulty.  The examiner noted that the spine was not 
tender to palpation.  X-rays taken of the lumbar spine at that 
time, revealed a normal lumbar spine.  The examiner diagnosed low 
back strain.  

Another VA examination was provided in December 2007.  At that 
time, the Veteran reported experiencing constant, sharp pain in 
her low back.  She also experienced pain that radiated down her 
legs on a daily basis.  She endorsed numbness, tingling, and 
weakness in her legs.  After repetitive use, or during a painful 
flare-up, her range of motion and function were severely limited 
by pain, weakness, and fatigability.  The Veteran denied any 
incapacitating episodes as a result of her low back strain.

Upon physical examination of the spine, there was diffuse 
tenderness to palpation over the right and left sacroiliac joints 
and right and left paraspinal muscles.  There was no palpable 
spasm and there were no surgical scars.  Range of motion 
measurements were as follows: flexion to 90 degrees, extension to 
30 degrees, right and left lateral bending to 30 degrees each, 
and right and left lateral rotation to 30 degrees each.  The 
Veteran reported pain with all movements except flexion.  
Repetitive use testing revealed no change of range of motion on 
three repetitions.  

The Veteran indicated that during a painful flare-up of her low 
back disability, she had difficulty moving her back at all.  She 
stated that it hurt to bend, stand, or walk during a flare-up.  
She demonstrated that her effective functional range of motion of 
her lower back during a painful flare-up was additionally limited 
as follows: flexion to 20 degrees, extension to 10 degrees, right 
and left lateral bending to 10 degrees each, and right and left 
lateral rotation to 10 degrees each.  The Veteran reported that 
the decreased range of motion was due to pain.

A review of the Veteran's VA Medical Center records shows 
treatment primarily for her gynecological and mental health 
disabilities.  There is no record showing that her low back 
condition has worsened beyond that which was reported at her 
December 2007 VA examination.

The Board finds that the Veteran is entitled to a 10 percent 
disability rating for low back strain with hip strain for the 
period prior to March 16, 2006.  In this regard, the Board notes 
that at her July 2005 VA examination, even though her range of 
motion was normal, she reported experiencing constant back pain.  
Therefore, a disability rating of 10 percent is assigned for 
painful motion.  Again, she is competent to report such pain and 
such reports are deemed credible here.  Moreover, although 
tenderness was not objectively shown at the July 2005 
examination, it appears that the Veteran experiences periods of 
flare-up, during which time, objective manifestations of pain 
would be present.  Thus, resolving doubt in the Veteran's favor, 
a 10 percent rating is warranted here.  

Consideration has been given to assigning a higher rating during 
the period in question.  However, there is no indication from the 
evidence of record that the Veteran experienced forward flexion 
of the thoracolumbar spine that was greater than 30 degrees, but 
not greater than 60 degrees; or that the combined range of motion 
of the thoracolumbar spine was not greater than 120 degrees; or 
that there was muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Indeed, even considering additional 
functional limitation due to factors such as pain and weakness, 
the disability picture does not most nearly approximate an 
evaluation in excess of 10 percent prior to March 16, 2006.

The Board finds that the Veteran is entitled to a 40 percent 
disability rating for low back strain with hip strain for the 
period beginning March 16, 2006.  In this regard, the Veteran 
indicated that she experienced flexion to only 20 degrees when 
experiencing a painful flare-up.  While her range of motion is 
painful, it is normal when she is not experiencing a flare-up.  
However, she does experience severely increased limitation of 
function during flare-ups.  Therefore, VA compensates for this 
additional functional impairment.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Consideration has been given to assigning a higher rating for 
this period.  However, there is no evidence that there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Nor are there any 
incapacitating episodes.

Also in her March 2006 notice of disagreement, the Veteran 
requested that she be assigned separate disability ratings for 
her low back strain and her hip strain.  In this regard, the 
Board notes that at her December 2007 VA examination, the 
examiner diagnosed bilateral greater trochanteric bursitis.  
However, a review of the examination report shows that the 
Veteran had full, painless range of motion in both hips.  As 
there is no functional impairment resulting from her hip 
disability, the Board finds no reasonable basis for assigning 
separate disability evaluations for the Veteran's hips at this 
time.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Evaluation of Gynecological Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath, 1 
Vet. App. 589, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected disability.  
The Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is not 
adequate for rating purposes.

A review of the Veteran's service treatment records and post-
service VA Medical Center treatment records shows frequent 
treatment for gynecological problems, to include cramping, heavy 
bleeding, and abdominal pain.  The Veteran was taking oral 
contraceptive pills (OCPs) for treatment of these symptoms; 
however, the OCPs were not effectively controlling such symptoms.  
As a result, she required a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy.

In May 2007, the Veteran underwent a total abdominal hysterectomy 
with bilateral salpingo-oophorectomy at the VA Medical Center.  
In the operation report it was noted that the pre-operative 
diagnosis was severe dysmenorrheal and menorrhagia with 
symptomatic uterine fibroids and history of ovarian cysts.    

The Board finds that the Veteran is entitled to a rating of 30 
percent for polycystic ovarian cysts and uterine fibroids for the 
period prior to May 9, 2007, because the evidence showed that she 
experienced continuous symptoms that were not controlled by 
medication.  This is the maximum rating allowed for this 
disability.  38 C.F.R. § 4.116, Diagnostic Codes 7613, 7615.

The Board notes that originally, the Veteran was only rated for 
polycystic ovarian cysts.  However, in a July 2009 rating 
decision, uterine fibroids were added to the award of service 
connection for polycystic ovarian cysts.  The effective date of 
the addition of uterine fibroids was March 2005, the original 
date of service connection.  Since the uterine fibroids were 
added to the Veteran's award of service connection, the Board 
finds that she is entitled to compensation for her total 
hysterectomy and not just the bilateral salpingo-oophorectomy 
which she has been compensated for.  In this regard, as noted 
above, the May 9, 2007, surgical report notes that one of the 
reasons the Veteran required a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy was because of her symptomatic 
uterine fibroids.  Therefore, the correct diagnostic code to rate 
the Veteran's disability following her total abdominal 
hysterectomy with bilateral salpingo-oophorectomy in May 2007, is 
determined to be Diagnostic Code 7617 rather than Diagnostic Code 
7619 used by the RO.  

The Board finds that beginning September 1, 2007; three months 
following the Veteran's total abdominal hysterectomy with 
bilateral salpingo-oophorectomy; the Veteran is entitled to a 50 
percent disability rating for complete removal of the uterus and 
ovaries.  This is the maximum rating allowable for this 
disability.  38 C.F.R. § 4.116, Diagnostic Code 7617.  Moreover, 
an award of special monthly compensation is already in effect and 
need not be considered at this time.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than that 
discussed above.  See Hart, 21 Vet. App. 505.

Evaluation of Residual Surgical Scars

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath, 1 
Vet. App. 589, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected disability.  
The Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is not 
adequate for rating purposes.

In December 2007, the Veteran was afforded a VA examination.  At 
that time, she reported having a residual right foot surgical 
scar and a residual abdominal surgical scar that were both tender 
to palpation.  Upon physical examination, it was noted that the 
Veteran had a well healed, hypopigmented scar over the dorsal 
surface of the right first great toe, along the course of the 
extensor tendon.  There was tenderness to palpation over the 
first metatarsal pharyngeal joint.  The Veteran also reported 
that the scar itself felt sore when touched.  The right foot scar 
was two inches long and 4 millimeters (mm) wide at its widest 
point.  The Veteran also had a well healed, hyperpigmented scar 
across her lower abdomen.  The scar was four inches long and four 
mm wide at its widest point. The scar was also tender to 
palpation.

Both scars were noted to be superficial.  There was no irregular 
texture or adherence to underlying tissue.  The scars were not 
atrophic, shiny, scaly, or unstable.  There was no evidence of 
inflammation, edema, or keloid formation.  There was no 
induration, or inflexibility of the skin of the scars.  There was 
no evidence of ulceration or breakdown of the skin.  There was no 
limitation of motion or other limitation of function caused by 
the scars.  There was no evidence of elevation or depression of 
the surface contour of the scars on palpation or inspection.

In sum, the Veteran is not entitled to a disability rating in 
excess of 10 percent for a residual right foot surgical scar.  In 
this regard, the Board notes that a 10 percent disability rating 
is the maximum allowable rating for a stable, but painful, scar.  

However, the Board does find that the Veteran is entitled to an 
additional 10 percent disability rating for a residual abdominal 
surgical scar that is stable, but painful.  This is the maximum 
allowable rating for this disability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted higher schedular rating than those 
discussed above.  See Hart, 21 Vet. App. 505.

Evaluation of Allergic Rhinitis

The Veteran was afforded a VA examination in July 2005.  At that 
time, she reported that she had experienced allergies since 2000.  
Her present symptoms included itchy and dry eyes and nasal 
congestion.  The symptoms occurred weekly, but that they were 
minor in nature.  She also reported that her symptoms were 
occasionally associated with head and ear aches.  She used 
Allegra for treatment and had also used antibiotics in the past.  
Upon physical examination there were no nasal polyps noted, the 
right nasal turbinate was swollen and pink, and there was clear 
rhinnhea present bilaterally.  The examiner diagnosed allergic 
rhinitis.

In December 2007, the Veteran was afforded another VA 
examination.  At that time, she reported using Flunisolide nasal 
spray twice a day.  She occasionally took Benadryl allergy pills.  
She experienced perennial allergic symptoms of runny nose, 
sneezing, itchy eyes, nasal congestion, and scratchy throat.  
Upon physical examination, her nostrils were about 20 percent 
occluded bilaterally.  There were no polyps noted.   

Again, a review of the Veteran's VA Medical Center treatment 
records shows that the bulk of the records are metal health and 
gynecological in nature.  However, the other treatment notes of 
record do not show that the Veteran has complained of worsened 
symptoms in the recent past.

The Board finds that the Veteran is not entitled a compensable 
disability rating for allergic rhinitis.  There is no evidence 
that the Veteran has nasal polyps or that the Veteran has a 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than that 
discussed above.  See Hart, 21 Vet. App. 505.

Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, 
the rating schedule is found to adequately account for the 
symptomatology associated with the Veteran's service-connected 
disabilities in question.  In most cases, higher schedular 
evaluations are available, but the criteria for such ratings have 
not been met.  Moreover, where the Veteran was already receiving 
the maximum rating under a particular diagnostic code, 
appropriate alternate code sections provided higher ratings but 
again, such criteria had not been met.  As such, extraschedular 
referral is not in order here. 


ORDER

Entitlement to service connection for bilateral CTS is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to service connection for a right arm disability is 
denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for a bilateral leg disability 
is denied.

Prior to March 16, 2006, a 10 percent rating for low back strain 
with hip strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

From March 16, 2006, a 40 percent rating for low back strain with 
hip strain is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

Prior to May 9, 2007, a 30 percent disability rating for 
polycystic ovarian cysts and uterine fibroids, status post total 
abdominal hysterectomy with bilateral salpingo-oophorectomy is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

From September 1, 2007, a 50 percent disability rating for 
polycystic ovarian cysts and uterine fibroids, status post total 
abdominal hysterectomy with bilateral salpingo-oophorectomy is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for a residual right foot surgical scar is denied.

Entitlement to a disability rating of 10 percent for a residual 
abdominal surgical scar is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial compensable disability rating for 
allergic rhinitis is denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal may be decided.

With regard to the Veteran's bilateral knee disability, her last 
VA examination was conducted in December 2007.  A review of the 
more recent VA Medical Center treatment records shows that she 
has been receiving physical therapy for bilateral knee pain and 
that she has been diagnosed with patellofemoral pain syndrome in 
both knees.  In a June 2010 statement from the Veteran's 
representative, it was noted that the Veteran wore a knee brace.  
This was not reported at the December 2007 VA examination.  Both 
the Veteran's current physical therapy for bilateral knee pain 
and the statement indicating that she now has to wear a brace on 
her knee tend to indicate that the Veteran's knee disability may 
have increased in severity since her last VA examination.

The Board finds that the Veteran should be afforded a new VA 
examination to accurately determine the current level of severity 
of all impairment resulting from her bilateral knee disability.

With regard to the Veteran's claim of entitlement to an increased 
disability rating for GERD, the Board notes that a June 2010 
statement from the Veteran's representative noted that the 
Veteran's medication for treatment of her GERD had been 
increased.  Additionally, in June 2008, the Veteran was seen for 
a gastroenterology (GI) consultation, where she reported that she 
had been experiencing increased abdominal discomfort and cramping 
in addition to her reflux symptoms.  This evidence tends to 
indicate that the Veteran's disability has increased in severity.

The Board finds that the Veteran should be afforded a VA 
examination to accurately determine the current level of severity 
if all impairment resulting from her GERD.

With regard to the Veteran's migraine disability, a review of the 
VA Medical Center mental health counseling records shows that the 
Veteran has begun to experience seizure like episodes.  
Additionally, the Veteran originally noted that her migraines 
were exacerbated by stress.  A review of the Veteran's mental 
health counseling notes shows that she has been experiencing 
increased stress and anxiety, which has not been adequately 
controlled by medication.  

As the Veteran's last VA examination evaluating her migraine 
disability was in December 2007, the Board finds that the Veteran 
should be afforded a new examination to accurately determine the 
current level of severity of all impairment resulting from her 
migraine headaches, to include whether they are related to the 
seizure like symptoms the Veteran has recently begun to 
experience.

Additionally, current treatment records should be obtained before 
the remaining decisions are rendered.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected bilateral 
knee disability.  The claims file must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that the examiner provides all information 
required for rating purposes.

3.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected GERD.  The 
claims file must be made available to and 
reviewed by the examiner.  The RO or the 
AMC should ensure that the examiner 
provides all information required for 
rating purposes.

4.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected migraine 
cephalgia.  The claims file must be made 
available to and reviewed by the examiner.  
The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.

5.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

6.	Then, the RO or the AMC should 
readjudicate the Veteran's claims based on 
a de novo review of the record, to include 
consideration of whether the Veteran is 
entitled to separate evaluations for each 
knee.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and her representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


